              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:14-CR-3103

vs.                                                      ORDER

DON A. LANGFORD,

                 Defendant.

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:14-CR-3133

vs.                                                      ORDER

JAMES A. LAPHEN,

                 Defendant.

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:14-CR-3136

vs.                                                      ORDER

GILBERT G. LUNDSTROM,

                 Defendant.

      IT IS ORDERED:


      1.   The government's Unopposed Motion to Amend Restitution
           Order (No. 4:14-cr-3103 filing 68, No. 4:14-cr-3133 filing 72,
           No. 4:14-cr-3136 filing 285) is granted.
2.   The Court's previous order on restitution (No. 4:14-cr-3136
     filing 241) is modified as follows:


     a. Restitution is ordered in the total amount of $3,145,055.


     b. Gilbert G. Lundstrom, James A. Laphen, and Don A.
        Langford are jointly and severally liable for $500,000 in
        restitution, and Lundstrom and Laphen shall be jointly
        and severally liable for the remaining $2,645,055.


3.   On or before March 11, 2019, the government shall file with
     the Court an amended version of its final restitution
     summary (No. 4:14-cr-3136 filing 237-1).


4.   The government shall provide the Clerk of the Court with
     the necessary contact information for the identified victims
     listed in the amended restitution summary so that the Clerk
     can distribute restitution funds.


5.   The remaining provisions of the Court's orders on restitution
     shall remain in effect.


Dated this 4th day of March, 2019.


                                     BY THE COURT:


                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
